

EXHIBIT 10.2






PEPSICO LONG-TERM INCENTIVE AWARD
 
SPECIAL RESTRICTED STOCK UNITS / PERFORMANCE STOCK UNITS
TERMS AND CONDITIONS
These Terms and Conditions, along with the PepsiCo Restricted Stock Unit Award
Summary and/or Performance Stock Unit Award Summary (each an “Award Summary”)
delivered herewith and signed by the individual named on the Award Summary (the
“Participant”), shall constitute an agreement (this “Agreement”) effective as of
the “grant date” as indicated on the Award Summary (the “Grant Date”), by and
between PepsiCo, Inc., a North Carolina corporation having its principal office
at 700 Anderson Hill Road, Purchase, New York 10577 (“PepsiCo,” and with its
divisions and direct and indirect subsidiaries, the “Company”), and the
Participant.
W I T N E S S E T H:
WHEREAS, the Board of Directors and shareholders of PepsiCo have approved the
PepsiCo, Inc. Long-Term Incentive Plan (the “Plan”), for the purposes and
subject to the provisions set forth in the Plan;
WHEREAS, pursuant to the authority granted to it in the Plan, the Compensation
Committee of the Board of Directors of PepsiCo (the “Committee”) or its delegate
authorized the grant to the Participant of the restricted stock units and/or
performance stock units set forth on the applicable Award Summary on or prior to
the Grant Date; and
WHEREAS, awards granted under the Plan are to be evidenced by an Agreement in
such form and containing such terms and conditions as the Committee shall
determine.
NOW, THEREFORE, it is mutually agreed as follows:
A. Terms and Conditions Applicable to Restricted Stock Units.
These terms and conditions shall apply with respect to the restricted stock
units granted to the Participant as indicated on the Restricted Stock Unit Award
Summary.
1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and conditions set forth herein, the
number of restricted stock units indicated on the Restricted Stock Unit Award
Summary (the “Restricted Stock Units”).
2. Vesting. Subject to the terms and conditions set forth herein, the number of
Restricted Stock Units specified on the Restricted Stock Unit Award Summary
shall become vested on each vesting date as indicated on the Restricted Stock
Unit Award Summary (each such date, a “Vesting Date”) and shall be paid as soon
as practicable after the applicable Vesting Date. Restricted Stock Units may
vest only while the Participant is actively employed by the Company.
3. Payment. Restricted Stock Units that vest and become payable shall be settled
in shares of PepsiCo Common Stock with the Participant receiving one share of
PepsiCo Common Stock for each vested Restricted Stock Unit. No fractional shares
shall be delivered under this Agreement, and so any fractional share that may be
payable shall be rounded to the nearest whole share. Any amount that the Company
may be required to withhold upon the settlement of Restricted Stock Units and/or
the payment










1



--------------------------------------------------------------------------------








of dividend equivalents (see Paragraph A.5 below) in respect of applicable
foreign, federal (including FICA), state and local taxes, must be paid in full
at the time of the issuance of shares or payment of cash. Unless the Participant
makes other arrangements to satisfy this withholding obligation in accordance
with procedures approved by the Company in its discretion, the Company shall
withhold shares to satisfy the required withholding obligation related to the
settlement of Restricted Stock Units.
4. Effect of Termination of Employment, Death, and Total Disability.
(a) Termination of Employment. Restricted Stock Units may vest and become
payable only while the Participant is actively employed by the Company. Thus,
vesting ceases upon the termination of the Participant’s active employment with
the Company. Subject to Paragraphs A.4(b), A.4(c) and A.4.(d), all unvested
Restricted Stock Units shall automatically be forfeited and canceled upon the
date that the Participant’s active employment with the Company terminates. An
authorized severance leave of absence will not be treated as active employment,
and, as a result, the vesting of Restricted Stock Units will not be extended by
any such period.
(b) Death or Total Disability. If the Participant’s employment with the Company
terminates by reason of the Participant’s death or Total Disability (as defined
below), then any unvested Restricted Stock Units shall become fully vested on
the Participant’s last day of active employment with the Company (which, for
purposes of Total Disability, means the effective date of Total Disability) and
will be paid as soon as practicable after that date, net of any Restricted Stock
Units previously paid out.
(c) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity (as defined below) and such transfer is arranged and approved by
PepsiCo, the Restricted Stock Units shall continue to vest (and their time of
payment shall be determined) after such transfer by treating the Participant’s
employment with the Related Entity as employment with the Company for purposes
of this Agreement.
(d) Other Termination. For purposes of clarity of Paragraph A.4(a) above, in the
event that, prior to the vesting of the Restricted Stock Units, the Participant
ceases active employment with the Company for any reason not specified in
Paragraphs A.4(b) or A.4(c) above (such as the Participant’s resignation,
retirement or involuntary termination with or without cause), then all unvested
Restricted Stock Units shall automatically be forfeited and canceled upon the
date that the Participant’s active employment with the Company terminates.
5. Dividend Equivalents. During the vesting period, the Participant shall
accumulate dividend equivalents with respect to the Restricted Stock Units,
which dividend equivalents shall be paid in cash (without interest) to the
Participant only if and when the applicable Restricted Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually paid
with respect to PepsiCo Common Stock during the vesting period while (and to the
extent) the Restricted Stock Units remain outstanding and unpaid. Upon the
forfeiture of Restricted Stock Units, any accumulated dividend equivalents
attributable to such Restricted Stock Units shall also be forfeited.
B. Terms and Conditions Applicable to Performance Stock Units. These terms and
conditions shall apply with respect to the performance stock units, if any,
granted to the Participant as indicated on the Performance Stock Unit Award
Summary.


1. Grant. In consideration of the Participant remaining in the employ of the
Company and agreeing to be bound by the covenants of Paragraph C, PepsiCo hereby
grants to the Participant, on the terms and














2



--------------------------------------------------------------------------------










conditions set forth herein, the target number of performance stock units as
indicated on the Performance Stock Unit Award Summary (the “Performance Stock
Units”).
2. Vesting and Payment. Performance Stock Units may only vest while the
Participant is actively employed by the Company. Subject to Paragraphs B.3 and
B.4 below, the Performance Stock Units earned in accordance with Paragraph B.3
shall vest on the “vesting date” as indicated on the Performance Stock Unit
Award Summary (each, a “Performance Stock Unit Vesting Date”) and be paid as
soon as practicable after the applicable Performance Stock Unit Vesting Date
(the “Payment Date”) (but in no event later than March 15 following the
Performance Stock Unit Vesting Date). Performance Stock Units that become earned
and payable shall be settled in shares of PepsiCo Common Stock with the
Participant receiving one share of PepsiCo Common Stock for each Performance
Stock Unit earned. No fractional shares shall be delivered under this Agreement,
and so any fractional share that may be payable shall be rounded to the nearest
whole share. Any amount that the Company may be required to withhold upon the
settlement of Performance Stock Units and/or the payment of dividend equivalents
(see Paragraph B.5 below) in respect of applicable foreign, federal (including
FICA), state and local taxes, must be paid in full at the time of the issuance
of shares or payment of cash. Unless the Participant makes other arrangements to
satisfy this withholding obligation in accordance with procedures approved by
the Company in its discretion, the Company will withhold shares to satisfy the
required withholding obligation related to the settlement of Performance Stock
Units.
3. Earning and Forfeiture of Performance Stock Units.


The Participant can earn a percentage, within the range of percentages set forth
on the Performance Stock Unit Award Summary, of the target number of Performance
Stock Units granted hereunder. The number of Performance Stock Units that are
earned shall be determined based on the achievement of performance targets
separately communicated to the Participant. Any Performance Stock Units that are
not earned in accordance with this Paragraph B.3 shall be forfeited and
cancelled. Notwithstanding the achievement of any performance targets
established under this Paragraphs B.3, the Committee has the discretion to
reduce the number of Performance Stock Units paid. The Committee’s right to
exercise this discretion with respect to all of the Performance Stock Units
earned shall continue until the date on which the Performance Stock Units are
paid to the Participant. Except in the case of death or Total Disability, the
Performance Stock Units for which a Participant has satisfied the performance
criteria will be payable in one payment as soon as practicable after each
Vesting Date.
4. Effect of Termination of Employment, Death and Total Disability.
(a) Termination of Employment. Performance Stock Units may vest and become
payable only while the Participant is actively employed by the Company. Thus,
vesting ceases upon the termination of the Participant’s active employment with
the Company at any time prior to the Performance Stock Unit Vesting Date.
Subject to Paragraphs B.4(b), B.4(c) and B.4(d), all unvested Performance Stock
Units shall automatically be forfeited and canceled upon the date that the
Participant’s active employment with the Company terminates if such termination
occurs prior to the Performance Stock Unit Vesting Date. An authorized severance
leave of absence will not be treated as active employment, and, as a result, the
vesting of Performance Stock Units will not be extended by any such period.
(b) Death or Total Disability. If the Participant’s employment terminates by
reason of death or Total Disability prior to the Performance Stock Unit Vesting
Date, then the target number of Performance Stock Units that remain unvested
shall become fully vested on the Participant’s last day of active employment
with the Company (which, for purposes of Total Disability, means the effective
date of Total Disability), and shall be paid as soon as practicable following
the date of termination.






3



--------------------------------------------------------------------------------










(c) Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity and such transfer is arranged and approved by PepsiCo prior to
the Performance Stock Unit Vesting Date, the Performance Stock Units shall
continue to vest (and their time of payment shall be determined) after such
transfer by treating the Participant’s employment with the Related Entity as
employment with the Company for purposes of this Agreement. All such Performance
Stock Units shall remain subject to the earning and forfeiture provisions of
Paragraphs B.2 and B.3.
(d) Other Termination. For purposes of clarity of Paragraph B.4(a) above, in the
event that, prior to the Performance Stock Units Vesting Date, the Participant
ceases active employment with the Company for any reason not specified in
Paragraphs B.4(b) or B.4(c) above (such as the Participant’s resignation,
retirement or involuntary termination with or without cause), then all unvested
Performance Stock Units shall automatically be forfeited and canceled upon the
date that the Participant’s active employment with the Company terminates.
5. Dividend Equivalents. During the period commencing on the Grant Date and
ending on the Performance Stock Unit Vesting Date, the Participant shall
accumulate dividend equivalents with respect to the Performance Stock Units,
which dividend equivalents shall be paid in cash (without interest) to the
Participant only if and when the applicable Performance Stock Units vest and
become payable. Dividend equivalents shall equal the dividends actually paid
with respect to PepsiCo Common Stock during such period while (and to the
extent) the Performance Stock Units remain outstanding and unpaid. For purposes
of determining the dividend equivalents accumulated under this Paragraph B.5,
any Performance Stock Units that become payable hereunder shall be considered to
have been outstanding from the Grant Date. Upon the forfeiture of Performance
Stock Units, any accumulated dividend equivalents attributable to such
Performance Stock Units shall also be forfeited.
6. No Rights as Shareholder. The Participant shall have no rights as a holder of
PepsiCo Common Stock with respect to the Performance Stock Units granted
hereunder unless and until such Performance Stock Units have been settled in
shares of Common Stock that have been registered in the Participant’s name as
owner.
C. Prohibited Conduct. In consideration of the Company disclosing and providing
access to Confidential Information, as more fully described in Paragraph C.2
below, after the date hereof, the grant by the Company of the Restricted Stock
Units and/or Performance Stock Units, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Participant
and the Company, intending to be legally bound, hereby agree as follows.
 
1. Non-Competition and Non-Solicitation. The Participant hereby covenants and
agrees that at all times during his or her employment with the Company and for a
period of twelve months after the termination of the Participant’s employment
with the Company for any reason whatsoever (including a termination due to the
Participant’s retirement), he or she will not, without the prior written consent
of PepsiCo’s chief human resources officer or chief legal officer, either
directly or indirectly, for himself/herself or on behalf of or in conjunction
with any other person, partnership, corporation or other entity, engage in any
activities prohibited in the following Paragraphs C.1(a) through (c):
 
(a) The Participant shall not, in any country in which the Company operates,
accept any employment, assignment, position or responsibility, provide services
in any capacity, or acquire any ownership interest that involves the
Participant’s Participation in an entity that markets, sells, distributes or
produces Covered Products, unless such entity makes retail sales or consumes
Covered Products without in any way competing with the Company;
 








4



--------------------------------------------------------------------------------








(b) With respect to Covered Products, the Participant shall not directly or
indirectly solicit for competitive business purposes any customer or Prospective
Customer of the Company called on, serviced by, or contacted by the Participant
in any capacity during his or her employment; or
 
(c) The Participant shall not in any way, directly or indirectly (including
through someone else acting on the Participant’s recommendation, suggestion,
identification or advice), solicit any Company employee to leave the Company’s
employment or to accept any position with any other entity.
 
Notwithstanding anything in this Paragraph C.1, the Participant shall not be
considered to be in violation of Paragraph C.1(a) solely by reason of owning,
directly or indirectly, up to five percent (5%) in the aggregate of any class of
securities of any publicly traded corporation engaged in the prohibited
activities described in Paragraph C.1(a).


2. Non-Disclosure. In order to assist the Participant with his or her duties,
the Company shall continue to provide the Participant with access to
confidential and proprietary operational information and other confidential
information that is either information not known by actual or potential
competitors, customers and third parties of the Company or is proprietary
information of the Company (“Confidential Information”). Such Confidential
Information shall include all non-public information the Participant acquired as
a result of his or her positions with the Company. Examples of such Confidential
Information include, without limitation, non-public information about the
Company’s customers, suppliers, distributors and potential acquisition targets;
its business operations, structure and methods of operation; its product lines,
formulae and pricing; its processes, machines and inventions; its research and
know-how; its production techniques; its financial data; its advertising and
promotional ideas and strategy; information maintained in its computer systems;
devices, processes, compilations of information and records; and its plans and
strategies.  The Participant agrees that such Confidential Information remains
confidential even if committed to the Participant’s memory.  The Participant
agrees, during the term of his or her employment and at all times thereafter,
not to use, divulge, or furnish or make accessible to any third party, company,
corporation or other organization (including but not limited to, customers or
competitors of the Company), without the Company’s prior written consent, any
Confidential Information of the Company, except as necessary in his or her
position with the Company.  Nothing in this Agreement, the Plan, any other Award
made under the Plan or in any other confidentiality provision to which the
Participant may be subject as a result of the Participant’s employment with the
Company shall prohibit the Participant from, without notice to the Company,
communicating with government agencies, providing information to government
agencies, participating in government agency investigations, filing a complaint
with government agencies, or testifying in government agency proceedings
concerning any possible legal violations or from receiving any monetary award
for information provided to a government agency.  The Company nonetheless
asserts and does not waive its attorney-client privilege over any information
appropriately protected by the privilege. Further, pursuant to the Defend Trade
Secrets Act: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.  An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order.”


3. Return of Confidential Information and Company Property. The Participant
agrees that whenever the Participant’s employment with the Company ends for any
reason, (a) all documents containing or referring to the Company’s Confidential
Information as may be in the Participant’s




5



--------------------------------------------------------------------------------








possession, or over which the Participant may have control, and all other
property of the Company provided to the Participant by the Company during the
course of the Participant’s employment with the Company will be returned by the
Participant to the Company immediately, with no request being required; and (b)
all Company computer and computer-related equipment and software, and all
Company property, files, records, documents, drawings, specifications, lists,
equipment, and similar items relating to the business of the Company, whether
prepared by the Participant or otherwise, coming into the Participant’s
possession or control during the course of his employment shall remain the
exclusive property of the Company, and shall be delivered by the Participant to
the Company immediately, with no request being required.
 
4. Misconduct. During the term of his or her employment with the Company, the
Participant shall not engage in any of the following acts that are considered to
be contrary to the Company’s best interests: (a) breaching any contract with or
violating any obligation to the Company, including the Company’s Code of
Conduct, Insider Trading Policy or any other written policies of the Company,
provided, however that nothing in this subsection is intended to bar the
Participant from communicating with a governmental agency concerning any
possible violations of law without notice to the Company, (b) unlawfully trading
in the securities of PepsiCo or of any other company based on information gained
as a result of his or her employment with the Company, (c) committing a felony
or other serious crime, (d) engaging in any activity that constitutes gross
misconduct in the performance of his or her employment duties, or (e) engaging
in any action that constitutes gross negligence or misconduct and that causes or
contributes to the need for an accounting adjustment to PepsiCo’s financial
results.
 
5. Reasonableness of Provisions. The Participant agrees that: (a) the terms and
provisions of this Agreement are reasonable and constitute an otherwise
enforceable agreement to which the terms and provisions of this Paragraph C are
ancillary or a part of; (b) the consideration provided by the Company under this
Agreement is not illusory; (c) the restrictions contained in this Paragraph C
are necessary and reasonable for the protection of the legitimate business
interests and goodwill of the Company; and (d) the consideration given by the
Company under this Agreement, including, without limitation, the provision by
the Company of Confidential Information to the Participant, gives rise to the
Company’s interest in the covenants set forth in this Paragraph C.
 
6. Repayment and Forfeiture. The Participant specifically recognizes and affirms
that each of the covenants contained in Paragraphs C.1 through C.4 of this
Agreement is a material and important term of this Agreement that has induced
the Company to provide for the award of the Restricted Stock Units and/or
Performance Stock Units granted hereunder, the disclosure of Confidential
Information referenced herein, and the other promises made by the Company
herein.  The Participant further agrees that in the event that (i) the Company
determines that the Participant has breached any term of Paragraphs C.1 through
C.4 or (ii) all or any part of Paragraph C is held or found invalid or
unenforceable for any reason whatsoever by a court of competent jurisdiction in
an action between the Participant and the Company, in addition to any other
remedies at law or in equity the Company may have available to it, the Company
may in its sole discretion:
 
(a) cancel any unpaid Restricted Stock Units or Performance Stock Units granted
hereunder; and/or
 
(b) require the Participant to pay to the Company the value (determined as of
the date paid) of any Restricted Stock Units or Performance Stock Units granted
hereunder that have been paid out.


In addition to the provisions of this Paragraph C.6, the Participant agrees that
he or she will be bound by the terms of any Company compensation clawback policy
applicable to the Participant that the Company may adopt from time to time.
 


6



--------------------------------------------------------------------------------








7. Equitable Relief. In the event the Company determines that the Participant
has breached or attempted or threatened to breach any term of Paragraph C, in
addition to any other remedies at law or in equity the Company may have
available to it, it is agreed that the Company shall be entitled, upon
application to any court of proper jurisdiction, to a temporary restraining
order or preliminary injunction (without the necessity of (a) proving
irreparable harm, (b) establishing that monetary damages are inadequate or (c)
posting any bond with respect thereto) against the Participant prohibiting such
breach or attempted or threatened breach by proving only the existence of such
breach or attempted or threatened breach.
8. Extension of Restrictive Period. The Participant agrees that the period
during which the covenants contained in this Paragraph C shall be effective
shall be computed by excluding from such computation any time during which the
Participant is in violation of any provision of Paragraph C.
9. Acknowledgments. The Company and the Participant agree that it was their
intent to enter into a valid and enforceable agreement.  The Participant and the
Company thereby acknowledge the reasonableness of the restrictions set forth in
Paragraph C, including the reasonableness of the geographic area, duration as to
time and scope of activity restrained.  The Participant further acknowledges
that his or her skills are such that he or she can be gainfully employed in
noncompetitive employment and that the agreement not to compete will not prevent
him or her from earning a living.  The Participant agrees that if any covenant
contained in Paragraph C of this Agreement is found by a court of competent
jurisdiction to contain limitations as to time, geographical area, or scope of
activity that are not reasonable and impose a greater restraint than is
necessary to protect the goodwill or other business interest of the Company,
then the court shall reform the covenant to the extent necessary to cause the
limitations contained in the covenant as to time, geographical area, and scope
of activity to be restrained to be reasonable and to impose a restraint that is
not greater than necessary to protect the goodwill and other business interests
of the Company and to enforce the covenants as reformed.
10. Provisions Independent. The covenants on the part of the Participant in this
Paragraph C shall be construed as an agreement independent of any other
agreement, including any employee benefit agreement, and independent of any
other provision of this Agreement, and the existence of any claim or cause of
action of the Participant against the Company, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement by the
Company of such covenants.
11. Notification of Subsequent Employer. The Participant agrees that the Company
may notify any person or entity employing the Participant or evidencing an
intention of employing the Participant of the existence and provisions of this
Agreement.
12. Transfers to a Related Entity. In the event the Participant transfers to a
Related Entity as a result of actions by PepsiCo, any reference to “Company” in
this Paragraph C shall be deemed to refer to such Related Entity in addition to
the Company.
D. Additional Terms and Conditions.
1. Adjustment for Change in Common Stock. In the event of any change in the
outstanding shares of PepsiCo Common Stock by reason of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination
or exchange of shares, spin-off or other similar corporate change, the number
and type of shares to which the Restricted Stock Units or Performance Stock
Units held by the Participant relate shall be adjusted, as may be, and to such
extent (if any), determined to be appropriate and equitable by the Committee.








7



--------------------------------------------------------------------------------






 
2. Nontransferability. Unless the Committee specifically determines otherwise:
(a) the Restricted Stock Units and Performance Stock Units are personal to the
Participant, and (b) Restricted Stock Units and Performance Stock Units shall
not be transferable or assignable, other than in the case of the Participant’s
death by will or the laws of descent and distribution, and any such purported
transfer or assignment shall be null and void.
 
3. Definitions. As used in this Agreement, the following terms shall have the
meanings set forth below:
(a) “Covered Products” means any product that falls into one or more of the
following categories, so long as the Company is producing, marketing, selling or
licensing such product anywhere in the world: beverages, including without
limitation carbonated soft drinks, tea, water, juice drinks, sports drinks,
coffee drinks, energy drinks and value added dairy drinks; juices and juice
products; dairy products; snacks, including salty snacks, sweet snacks, meat
snacks, granola and cereal bars, and cookies; hot cereals; pancake mixes;
value-added rice products; pancake syrup; value-added pasta products;
ready-to-eat cereals; dry pasta products; or any product or service that the
Participant had reason to know was under development by the Company during the
Participant’s employment with the Company.
 
(b) “Participation” shall be construed broadly to include, without limitation:
(i) serving as a director, officer, employee consultant or contractor with
respect to such a business entity; (ii) providing input, advice, guidance or
suggestions to such a business entity; or (iii) providing a recommendation or
testimonial on behalf of such a business entity or one or more products it
produces.


(c) “Prospective Customer” shall mean any individual or entity of which the
Participant has gained knowledge as a result of the Participant’s employment
with the Company and with which the Participant dealt with or had contact with
during the six (6) months preceding his or her termination of employment with
the Company.


(d) “Related Entity” shall mean any entity (i) as to which PepsiCo directly or
indirectly owns 20% or more, but less than a majority, of the entity’s voting
securities, general partnership interests, or other voting or management rights
at the relevant time and (ii) which the Committee or its delegate deems in its
sole discretion to be a related entity at the relevant time.
   
(e) “Total Disability” shall mean being considered totally disabled under the
PepsiCo Long-Term Disability Program (as amended and restated from time to
time), with such status having resulted in benefit payments from such plan or
another Company-sponsored disability plan and 12 months having elapsed since the
Participant was so considered to be disabled from the cause of the current
disability. The effective date of a Participant’s Total Disability shall be the
first day that all of the foregoing requirements are met.
 
4. Notices. Any notice to be given to PepsiCo in connection with the terms of
this Agreement shall be addressed to PepsiCo at 700 Anderson Hill Road,
Purchase, New York 10577, Attention: Senior Vice President, Total Rewards, or
such other address as PepsiCo may hereafter designate to the Participant. Any
such notice shall be deemed to have been duly given when personally delivered,
addressed as aforesaid, or when enclosed in a properly sealed envelope or
wrapper, addressed as aforesaid, and deposited, postage prepaid, with the
federal postal service.
 
5. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any assignee or successor in interest to PepsiCo, whether by merger,
consolidation or the sale of all or substantially all of PepsiCo’s assets.
PepsiCo will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of PepsiCo expressly to assume and agree to perform this Agreement
in the same manner and to the same extent that PepsiCo would be required to
perform it if no such succession had taken place. This Agreement shall be
binding




8



--------------------------------------------------------------------------------




upon and inure to the benefit of the Participant or his or her legal
representative and any person to whom the Restricted Stock Units and Performance
Stock Units may be transferred by will or the applicable laws of descent and
distribution.
 
6. No Contract of Employment; Agreement’s Survival. This Agreement is not a
contract of employment.  This Agreement does not impose on the Company any
obligation to retain the Participant in its employ and shall not interfere with
the ability of the Company to terminate the Participant’s employment
relationship at any time. This Agreement shall survive the termination of the
Participant’s employment for any reason. If an entity ceases to be a
majority-owned subsidiary of PepsiCo for purposes of Rule 12b-2 of the Exchange
Act or a Related Entity, such cessation shall, for purposes of this Agreement,
be deemed to be a termination of employment with the Company with respect to any
Participant employed by such entity, unless the Committee or its delegate
determines otherwise in its sole discretion.
 
7. Registration, Listing and Qualification of Shares. The Committee may require
that the Participant make such representations and agreements and furnish such
information as the Committee deems appropriate to assure compliance with or
exemption from the requirements of any securities exchange, any foreign,
federal, state or local law, any governmental regulatory body, or any other
applicable legal requirement, and PepsiCo Common Stock shall not be issued
unless and until the Participant makes such representations and agreements and
furnished such information as the Committee deems appropriate.


8. Amendment; Waiver. The terms and conditions of this Agreement may be amended
in writing by the chief human resources officer or chief legal officer of
PepsiCo (or either of their delegates); provided, however, that (i) no such
amendment shall adversely affect the awards granted hereunder without the
Participant’s written consent (except to the extent the Committee reasonably
determines that such amendment is necessary or appropriate to comply with
applicable law, including the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations thereunder pertaining
to the deferral of compensation, or the rules and regulations of any stock
exchange on which PepsiCo Common Stock is listed or quoted); and (ii) the
amendment must be permitted under the Plan. The Company’s failure to insist upon
strict compliance with any provision of this Agreement or failure to exercise,
or any delay in exercising, any right, power or remedy under this Agreement
shall not be deemed to be a waiver of such provision or any such right, power or
remedy which the Board, the Committee or the Company has under this Agreement.
 
9. Severability or Reform by Court. In the event that any provision of this
Agreement is deemed by a court to be broader than permitted by applicable law,
then such provision shall be reformed (or otherwise revised or narrowed) so that
it is enforceable to the fullest extent permitted by applicable law. If any
provision of this Agreement shall be declared by a court to be invalid or
unenforceable to any extent, the validity or enforceability of the remaining
provisions of this Agreement shall not be affected.
 
10. Plan Terms. The Restricted Stock Units, Performance Stock Units and the
terms and conditions set forth herein are subject in all respects to the terms
and conditions of the Plan and any guidelines, policies or regulations which
govern administration of the Plan. The Committee reserves its rights to amend or
terminate the Plan at any time without the consent of the Participant; provided,
however, that Restricted Stock Units and Performance Stock Units outstanding
under the Plan at the time of such action shall not, without the Participant’s
written consent, be adversely affected thereby (except to the extent the
Committee reasonably determines that such amendment or termination is necessary
or appropriate to comply with applicable law, including the provisions of Code
Section 409A and the regulations thereunder pertaining to the deferral of
compensation, or the rules and regulations of any stock exchange on which
PepsiCo Common Stock is listed or quoted). All interpretations or determinations
of the Committee or its delegate shall be final, binding and conclusive upon the
Participant (and his or her legal representatives and any recipient of a
transfer of the Restricted Stock Units or Performance Stock Units






9



--------------------------------------------------------------------------------




permitted by this Agreement) on any question arising hereunder or under the Plan
or other guidelines, policies or regulations which govern administration of the
Plan.
 
11. Participant Acknowledgements. By entering into this Agreement, the
Participant acknowledges and agrees that:
 
(a) the Performance Stock Units and/or Restricted Stock Unit grant will be
exclusively governed by the terms of the Plan, including the right reserved by
the Company to amend or cancel the Plan at any time without the Company
incurring liability to the Participant (except for Restricted Stock Units and
Performance Stock Units already granted under the Plan);
 
(b) the Participant has been provided a copy of PepsiCo’s Prospectus relating to
the Plan, the Restricted Stock Units, Performance Stock Units and the shares
covered thereby;
 
(c)  restricted stock units and performance stock units are not a constituent
part of the Participant’s salary and that the Participant is not entitled, under
the terms and conditions of his/her employment, or by accepting or being awarded
the Restricted Stock Units and/or Performance Stock Units pursuant to this
Agreement, to require restricted stock units, performance stock units or other
awards to be granted to him/her in the future under the Plan or any other plan;
 
(d) upon payment of Restricted Stock Units or Performance Stock Units the
Participant will arrange for payment to the Company an estimated amount to cover
employee payroll taxes resulting from the payment and/or, to the extent
necessary, any balance may be withheld from the Participant’s wages;
 
(e) benefits received under the Plan will be excluded from the calculation of
termination indemnities or other severance payments;


(f) in the event of termination of the Participant’s employment, a severance or
notice period to which the Participant may be entitled under local law and which
follows the date of termination specified in a notice of termination or other
document evidencing the termination of the Participant’s employment will not be
treated as active employment for purposes of this Agreement and, as a result,
vesting of unvested Restricted Stock Units or Performance Stock Units will not
be extended by any such period;


(g) the Participant will seek all necessary approval under, make all required
notifications under and comply with all laws, rules and regulations applicable
to the ownership of stock, including, without limitation, currency and exchange
laws, rules and regulations;
 
(h) this Agreement will be interpreted and applied so that the Restricted Stock
Units, in all cases, and Performance Stock Units, to the extent possible, will
not be subject to Code Section 409A and each tranche of Performance Stock Units
shall be considered a separate award for purposes of Code Section
409ANotwithstanding any other provision of this Agreement, this Agreement will
be modified to the extent the Committee reasonably determines that is necessary
or appropriate for such Restricted Stock Units or Performance Stock Units to
comply with Code Section 409A; and


(i) the non-disclosure provisions set forth in Paragraph C.2. supersede and
replace in their entirety the non-disclosure provisions set forth in the Plan as
in effect on the date hereof, in any agreement evidencing an Award made under
the Plan and in any other Awards made under the Plan.
 
12. Right of Set-Off. The Participant agrees, in the event that the Company in
its reasonable judgment determines that the Participant owes the Company any
amount due to any loan, note, obligation or indebtedness, including but not
limited to amounts owed to the Company pursuant to the Company’s tax
equalization program or the Company’s policies with respect to travel and
business expenses, and if the Participant has not satisfied such obligation(s),
then the Company may instruct the plan administrator






10



--------------------------------------------------------------------------------








to withhold and/or sell shares of PepsiCo Common Stock acquired by the
Participant upon settlement of the Restricted Stock Units or Performance Stock
Units (to the extent such Restricted Stock Units or Performance Stock Units are
not subject to Code Section 409A), or the Company may deduct funds equal to the
amount of such obligation from other funds due to the Participant from the
Company to the maximum extent permitted by Code Section 409A.
 
13. Electronic Delivery and Acceptance. The Participant hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  The Participant hereby consents to any and
all procedures that the Company has established or may establish for an
electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.  Participant consents and
agrees that any such procedures and delivery may be effected by a third party
engaged by the Company to provide administrative services related to the Plan,
including any program adopted under the Plan.
 
14. Data Privacy. Participant hereby acknowledges and consents to the
collection, use, processing and/or transfer of Personal Data as defined and
described in this Paragraph D.14.  Participant is not obliged to consent,
however a failure to provide consent, or the withdrawal of consent at any time,
may impact Participant’s ability to participate in the Plan.  The Company and/or
Participant’s employer collects and maintains certain personal information about
Participant that may include name, home address and telephone number, date of
birth, social security number or other government or employer-issued
identification number, salary grade, hire data, salary, citizenship, job title,
any shares of PepsiCo Common Stock, or details of all options, restricted stock
units, performance stock units or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested (collectively “Personal
Data”).  The Company may use, process and/or transfer Personal Data amongst
themselves to implement, administer and/or manage Participant’s participation in
the Plan. The Company may further use, process, analyze and/or transfer Personal
Data for its overall administration, management and/or improvement of the Plan
and/or to comply with any applicable laws and regulations. The Company maintains
technical, administrative and physical safeguards designed to protect Personal
Data.  The Company may share and/or transfer Personal Data, in electronic or
other format, to third parties including but not limited to the Plan’s service
provider. Such third parties assist in the implementation, administration and/or
management of the Plan or Participant’s participation in the Plan, for example
to facilitate the holding of shares of stock on Participant’s behalf or to
process the Participant’s election to deposit shares of stock acquired pursuant
to the Plan with a broker or other third party. Third parties retained by the
Company may use the Personal Data as authorized by the Company to provide the
requested services. Third parties may be located throughout the world, including
but not limited to the United States.  Third parties often maintain their own
published policies that describe their privacy and security practices. The
Company is not responsible for the privacy or security practices of any third
parties. Participant may access, review or amend certain Personal Data by
contacting the Company and/or the Plan’s service provider.
 
15. Stock Ownership Guidelines. The Participant agrees as a condition of this
grant that, in the event that the Participant is or becomes subject to the
Company’s Stock Ownership Guidelines, the Participant shall not sell any shares
obtained upon settlement of the Restricted Stock Units or Performance Stock
Units unless such sale complies with the Stock Ownership Guidelines as in effect
from time to time.
 
16. Governing Law. Notwithstanding the provisions of Paragraphs D.10 and D.11,
this Agreement shall be governed, construed and enforced in accordance with the
laws of the State of New York, without giving effect to conflict of law rules or
principles.






11



--------------------------------------------------------------------------------






 
17. Choice of Venue. Notwithstanding the provisions of Paragraphs D.10 and D.11,
any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against the Participant or
the Company only in the courts of the State of New York or, if it has or can
acquire jurisdiction, in the United States District Court for the Southern
District of New York, and the Participant and the Company consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid therein.
 
18. Entire Agreement. This Agreement contains all the understanding and
agreements between the Participant and the Company regarding the subject matter
hereof.   


[rest of page intentionally left blank]




12

